DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 6, 11, 15 are objected to because of the following informalities: 
In claims 1 and 15, the phrase “the compressed air that used the percussion piston” should read “the compressed air that operated the percussion piston” or the like. 
In claim 15, “the bottom member” should read “a bottom member”
In claim 2, “said cylinder wall” should read “an outer wall of the cylinder”
Claim 6 should depend from claim 5 to provide antecedent basis for “the part” and should read “further from a longitudinal center axis”. 
Claim 11 should depend from claim 5 to provide antecedent basis for “the part”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Warrington (US 3444937 A).
With respect to claim 1, Warrington discloses an arrangement for installing a casing in a borehole, the arrangement comprising a casing (40), a boring pipe (35) which is adapted within the casing, the boring pipe comprising a flow channel (36 and interior of 35) for compressed air, a flushing 
With respect to claim 5, Warrington discloses wherein, on the outside of the cylinder of the percussion hammer, there are adapted one or more pipes (27) which form part of the flushing medium flow channel, bypassing the percussion piston (shown in fig. 1).
With respect to claim 6, Warrington discloses the part of the flushing medium flow channel, which bypasses the percussion piston is at its top end connected to an adaptor (section of tubing extending horizontally between pipes labelled 27 and 37) of the boring pipe (this tubing section extends from the boring pipe and can thus be referred to as an adaptor of the boring pipe), having an adapter flow channel (flow channel inside the section of tubing) which is arranged to move the flushing medium flow channel further from the longitudinal centre axis of the arrangement (shown in fig. 1).
With respect to claim 7, Warrington discloses at least one collar (18) which is connected to the casing, where the part of the flushing medium flow channel, bypassing the percussion piston, is by its bottom end connected to at least one collar (shown in fig. 1).
With respect to claim 8, Warrington discloses wherein at least one collar additionally comprises at least one locking member (42) for locking the at least one collar to the casing (shown in fig. 1). 
With respect to claim 11, Warrington discloses wherein the percussion hammer comprises a bottom member (18) which has at least one flushing medium flow channel (flow channel extending from 27 in fig. 1) of the bottom member, which is adapted in flow connection to the part of the flushing medium flow channel, bypassing the percussion piston (shown in fig. 1), and in which the hole drilling means (15) comprise at least one flushing medium flow channel (17) of the drilling means, which is .
Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lyon (US 5240083 A).
With respect to claim 1, Lyon discloses an arrangement for installing a casing (15) in a borehole, the arrangement comprising a casing (15), a boring pipe (7) which is adapted within the casing, the boring pipe comprising a flow channel (5) for compressed air, a flushing medium flow channel (300) arranged within the casing and arranged to lead the flushing medium to the bottom of the borehole (shown in figs. 1, 1A), a percussion hammer (combination 37 and cylinder 33 it is housed in) which comprises a compressed air operated percussion piston (37) adapted in a cylinder (33) of the percussion hammer, and hole drilling means (17) for drilling a hole for the casing, the flushing medium flow channel being adapted to bypass the percussion piston (via 300).
With respect to claim 14, Lyon discloses wherein the hole drilling means comprise at least one flushing medium flow channel (45) of the drilling means, which is adapted to lead the flushing medium from the flushing medium flow channel (300) to the bottom (B) of the borehole, and in which arrangement the flushing medium flow channel (300) is adapted to pass through the percussion piston (shown in figs. 1, 1A).
Claim(s) 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Valisalo (WO 0026576 A1).
With respect to claim 20, Valisalo discloses a method for installing a casing (2), the method utilising an arrangement (100) that comprises a casing (2) and boring pipe (3), a percussion hammer (piston of 7) and means (1) for boring a hole, in which method rotating the boring pipe (3) inside the casing (2, via 4 which does not rotate casing), driving the percussion hammer by compressed air (A, pg. 6 ll. 10-30), and flushing the bottom of the borehole by a flushing medium (M) which is led past the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyon in light of Techy (US 4583601 A).
With respect to claim 16, Lyon discloses splines as claimed (shown in fig. 1A radially inside of member indicated by numeral 21), and these splines appear to have space for air to enter but this is not specifically disclosed.
Nevertheless, Techy discloses passing air through splines in a percussion drilling apparatus (col. 3 ll. 53-60, col. 5 ll. 60-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have also passed air through the splines of Lyon and to the hold bottom through there in order to provide cooling to more surfaces as taught by Techy (col. 5 ll. 50-65). 
Allowable Subject Matter
Claims 2-4, 9, 10, 12, 13, 15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3640350 A and US 5240083 A also read on at least claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        09/22/2021